138 Nev.., Advance Opinion I I
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                    MICHAEL PHILLIP ANSELMO,                              No. 81382
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,
                                                                            FLÍ
                    Respondent.


                                                                             EF DEPUTY CLERK

                               Appeal from a district court order dismissing a postconviction
                    petition for genetic marker analysis. Second Judicial District Court,
                    Washoe County; Lynne K. Simons, Judge.
                               Reversed and remanded with instructions.


                    Holland & Hart LLP and Sydney R. Gambee, J. Robert Smith, and Jessica
                    E. Whelan, Las Vegas; Rocky Mountain Innocence Center and Jennifer
                    Springer, Salt Lake City, Utah,
                    for Appellant.

                    Aaron D. Ford, Attorney General, Carson City; Christopher J. Hicks,
                    District Attorney, and Marilee Cate, Appellate Deputy District Attorney,
                    Washoe County,
                    for Respondent.




                    BEFORE THE SUPREME COURT, CADISH, PICKERING, and
                    HERNDON, JJ.


                                                  OPINION

                    By the Court, CADISH, J.:
                               This appeal presents issues concerning Nevada's statutory
                    scheme governing postconviction petitions for genetic marker analysis. A
SUPREME COURT
     OF
   NEVADA

ICH 1947A   .15M.
                                                                                22- 07172r
                       jury convicted appellant of first-degree murder in 1972. In 2018, he filed a
                       postconviction petition for genetic marker analysis, seeking to examine the
                       DNA found on various pieces of evidence under a procedure that was not
                       available at the time of his trial. The district court concluded that appellant
                       failed to show a reasonable possibility that the State would not have tried
                       him, or the jury would not have convicted him, had he obtained exculpatory
                       evidence through the testing because the jury heard similar exculpatory
                       evidence but nevertheless convicted him.
                                   Under NRS 176.09183(1), the district court must assume that
                       the requested genetic marker analysis will produce exculpatory DNA
                       evidence and order such analysis if a reasonable possibility exists that the
                       petitioner would not have faced prosecution or conviction had the
                       exculpatory results been obtained before trial. Applying that statute to the
                       facts here, we conclude that the district court acted outside the bounds of
                       its discretion in denying appellant's petition, as the State tried appellant on
                       a felony-murder theory based on rape and DNA evidence that would have
                       excluded appellant as the perpetrator necessarily creates a reasonable
                       possibility that he would not have faced prosecution or conviction for felony-
                       murder.
                                   Additionally, the existence or nonexistence of evidence relevant
                       to the claims in the petition for genetic marker analysis necessarily impacts
                       the district court's resolution of the petition. Thus, to the extent the
                       custodian's inventory of evidence merely described the packaging holding
                       the evidence in the State's possession, rather than the items of evidence
                       contained therein, we agree with appellant that the inventory lacked
                       sufficient detail for the district court to determine whether the evidence on
                       which appellant sought testing existed. Consequently, appellant's motion

SUPREME COURT
        OF
     NEVADA
                                                             2
011 1947A    441gor.
                  for relief as to the inventory should have been granted. Accordingly, we
                  reverse the district court's order and remand for further proceedings.
                                   FACTS AND PROCEDURAL HISTORY
                              The female victim disappeared from a hotel employee parking
                  lot near the Cal-Neva Lodge at Lake Tahoe on July 15, 1971. Two days
                  later, appellant Michael Anselmo found the victim's body and reported it to
                  the police. The responding officers noted that the victim was nude. Several
                  days later, Anselmo told the police where they could find the victim's jacket
                  and keys, which the police recovered.
                              After conducting an autopsy, the coroner concluded that the
                  victim died from strangulation. He further concluded that the perpetrator
                  manually strangled the victim with his right hand. The perpetrator also
                  stabbed the victim 15 times, which the coroner concluded was a contributing
                  cause of death. The autopsy revealed evidence of sexual assault, and the
                  coroner recovered semen from the victim. The semen did not contain any
                  sperm, which indicated that either the male supplier was sterile or had a
                  vasectomy, or the sperm degenerated before the victim's body was found.
                              Several officers interviewed Anselmo at different times.
                  Throughout those interrogations, Anselmo asserted that another
                  individual, John Soares, killed the victim. During an interview on July 18,
                  Anselmo went into a comatose state and law enforcement transported him
                  to the hospital. After the hospital discharged Anselmo, Detective Gordon
                  Jenkins interrogated him. While AnseImo initially reaffirmed that Soares
                  committed the murder, he eventually confessed to the crime. The State
                  charged Anselmo with first-degree murder.
                              At trial, the State argued that Anselmo committed first-degree
                  murder under the felony-murder rule. Specifically, the State introduced
                  evidence that the victim had sexual intercourse between 12 and 24 hours
SUPREME COURT
      aç
    NEVADA
                                                       3
(0) 1947A before her death and that, due to the timeline of her activities, the only time
the intercourse could have occurred was shortly before the victim's death.
The State emphasized that the victim was found nude and that "the facts
scream out to tell [the jury] that the victim "was murdered in the
perpetration of rape." In support, the State introduced evidence that the
victim had an inflamed cervix and the coroner recovered semen from the
victim's vaginal cavity. The forensic pathologist testified that there was no
sperm found in the semen, which could be due to either the degenerative
nature of sperm or the sterility of the semen's supplier.
            Alternatively, the State argued that Anselmo committed first-
degree murder under a willful, deliberate, and premeditated theory. In
support, the State introduced evidence that the perpetrator stabbed the
victim in the neck and chest 15 times. It argued that the perpetrator forced
the victim from the parking lot to the clearing where the police recovered
her body, which showed the perpetrator had time to form premeditation.
The State also introduced evidence that Anselmo had been lurking in the
employee parking lot during the early morning hours the day before the
victim went missing. It introduced evidence of a struggle occurring in the
car that the victim was using that night. Finally, the State relied on the
fact that Anselmo (1) knew the body's location; (2) knew the location of the
victim's jacket and keys, which the perpetrator had tossed into Lake Tahoe;
and (3) confessed to committing the crime.
            Anselmo's primary defense theory was that John Soares
murdered the victim. Anselmo testified that he saw Soares in Reno the day
before the victim went missing. On the night the victim went missing,
Anselmo stated that he played pool and other games at the Cal-Neva
Lodge's lounge until 1 a.m. When he left the club, Anselmo testified that he



                                      4
                heard a scream and went to investigate it. He alleged that Soares emerged
                from the bushes near the Lodge, took Anselmo into the brush, and showed
                Anselmo the victim's body. AnseImo claimed Soares threatened him to keep
                quiet and directed Anselmo to throw the victim's coat into Lake Tahoe,
                which Anselmo conceded he did.
                            In support of this theory, Anselmo pointed to evidence that
                police in the Lake Tahoe area had received a report that Soares was in the
                area. In closing argument, Anselmo reminded the jury that he had
                consistently told police that Soares killed the victim. He argued his
                confession was both involuntary and inconsistent with the facts of the
                killing. Specifically, he pointed out that he confessed to choking the victim
                with her nylon shirt while the pathologist concluded that the perpetrator
                likely choked the victim with his right hand. He identified other
                inconsistencies, like the fact that he confessed to stabbing the victim 3 to 4
                times, whereas the autopsy identified approximately 15 stab wounds, and
                the fact that his description of the knife did not match the actual stab
                wounds. Further, he argued that the fact that he could show police where
                he disposed of the victim's jacket and keys, but not the knife, supported his
                innocence because he claimed Soares told him to dispose of the jacket and
                keys, not the knife. Finally, he argued that he could not have been the
                source of the semen recovered because he was not sterile. The jury found
                Anselmo guilty of first-degree inurder and sentenced him to life without the
                possibility of parole. The jury's verdict was a general verdict that did not
                indicate which theory of first-degree murder the jury relied on to convict
                Anselmo.




SUPREME COURT
         OF
     NEVADA
                                                      5
(1)) 1947A
                                   In October 2018, Anselmo filed a postconviction petition
                       requesting genetic marker analysis of the victim's clothes, the victim's
                       fingernail clippings, blonde hair found in the victim's car, and the rape kit.
                       He argued that the testing, which did not exist at the time of trial, would
                       create a reasonable possibility that the jury would not have convicted him
                       because it would reveal that another individual killed the victim. The
                       district court found that Anselmo met the procedural requirements of NRS
                       176.0918 and set a hearing on the petition, directing the agency having
                       custody of the evidence to prepare an inventory of all evidence related to
                       Anselmo's claims. After the evidence custodians filed several inventories,
                       Anselmo moved for an order to show cause, arguing the inventories were
                       insufficient because they failed to identify all the evidence in the State's
                       possession. In particular, he asserted that the inventories described the
                       packaging in which the evidence was stored, as opposed to the evidence
                       itself, or that the inventories were otherwise vague.
                                   The State opposed the motion to show cause, arguing that the
                       statutory scheme did not require the evidence custodians to open sealed
                       evidence and provide descriptions of the contents therein. The district court
                       denied the motion, concluding that the inventories were sufficient and that
                       Anselmo failed to provide authority showing the evidence custodians were
                       required to identify to whom the evidence belonged or to what the evidence
                       pertained at the time of the crime.
                                   The district court held a hearing on the petition. Anselmo
                       argued that exculpatory DNA evidence would have contradicted his
                       confession in which he claimed to have had sex with the victim. Regarding
                       judicial estoppel, he asserted that the statutory scheme does not prohibit
                       individuals who confessed to the crime from seeking genetic marker

SUPREME COURT
        OF
     NEVADA
                                                             6
10) 1947A alliBt113.
analysis. The State argued that the jury heard similar exculpatory evidence
that another person committed the crime and still convicted Anselmo. The
State asserted that overwhelming evidence supported the conviction, and
thus, exculpatory genetic marker evidence would not create a reasonable
possibility that Anselmo would not have been tried or convicted otherwise.
It also contended that judicial estoppel applied because Anselmo confessed
to committing the crime at a Pardons Board hearing in 2005.
            The district court dismissed Anselmo's petition. It concluded
that the jury heard similar exculpatory information when the pathologist
testified that the semen may not have been from Anselmo. It further found
that the felony-murder theory was secondary to the States premeditated-
and-deliberate-murder theory, and "[t]hus, the fact that Mr. Anselmo's
DNA may or may not be found inside or on [the victim] is not of
consequence." The court also observed that the jury found Anselmo guilty
beyond a reasonable doubt after (1) hearing testimony about his suspicious
behavior on the night the victim disappeared and during the searches and
discovery of her body, (2) considering evidence as to his inconsistent
statements to law enforcement and his knowledge of the location of the
victim's belongings, and (3) considering his confession and corresponding
argument that it was made involuntarily. The district court made no
findings regarding the States judicial estoppel argument.
                              DISCUSSION
The district court abused its discretion by denying Anselmo's petition
because Anselmo demonstrated a reasonable possibility that he would not
have been tried or convicted if exculpatory results had been obtained from
the genetic marker analysis
            Anselmo argues that he satisfied the reasonable-possibility
standard. Specifically, he asserts that the identity of the perpetrator is in
question, as he denied that he was the perpetrator and he does not match


                                     7
                 the description of the perpetrator that one of the victim's roommates gave.
                 He also contends that the presumed presence of another individual's DNA
                 creates a reasonable possibility that he would not have been tried or
                 convicted because it (1) supports his contention that his confession was
                 coerced and corroborates his earlier statements that another individual
                 murdered the victim, (2) corroborates his testimony that he disposed of the
                 victim's jacket and keys at the direction of the actual perpetrator, (3) gives
                 the jury reason to believe his similarly exculpatory evidence, and (4) might
                 contradict Soares's testimony that Soares was not in the Tahoe area at the
                 time of the murder. We agree.
                              While we review an order denying a petition for genetic marker
                 analysis for an abuse of discretion, NRS 176.09183(1) (providing that the
                 district court must order genetic marker analysis "if the court finds" that
                 the enumerated requirements are satisfied), we review questions of
                 statutory interpretation de novo, Washington v. State, 132 Nev. 655, 660,
                 376 P.3d 802, 806 (2016). When interpreting a statute, we look to the
                 statutes plain language. Id. If a statutes plain language is unambiguous,
                 we enforce the statute as written. Id.
                              As relevant here, a court must order a genetic marker analysis
                 if it finds that
                                    (a) The evidence to be analyzed exists;
                                    (b) Except as otherwise provided in
                              subsection 2, the evidence was not previously
                              subjected to a genetic marker analysis, including,
                              without limitation, because such an analysis was
                              not available at the time of trial; and
                                    (c) One or more of the following situations
                              applies:
                                         (1) A reasonable possibility exists that
                                    the petitioner would not have been
Sumer.% Cot=
     OF
   NEVADA
                                                       8
  I947A aKe*I.
                                    prosecuted or convicted if exculpatory results
                                    had been obtained through a genetic marker
                                    analysis of the evidence identified in the
                                    petition . . .
                 NRS 176.09183(1) (emphasis added). The plain language of the statute
                 requires the district court first to assume that the genetic marker evidence
                 would be exculpatory and then ask whether there is a "reasonable
                 possibility" that the petitioner would not have been convicted or prosecuted
                 in light of the exculpatory genetic marker evidence.] Such an interpretation
                 is consistent with the statutory scheme, as the results of the genetic marker
                 testing must be "favorable to the petitionee for the petitioner to then move
                 for a new trial based on newly discovered evidence, NRS 176.09187, and is
                 consistent with other jurisdictions interpretations of analogous statutes,
                 see, e.g., Lambert v. State, 435 P.3d 1011, 1019 (Alaska Ct. App. 2018)
                 ("Importantly, the defendant need not show any likelihood that the DNA
                 results will actually be favorable to his claim of innocence. Instead, he need
                 only show that, assuming the results are as favorable as the defendant has
                 shown they could be, these favorable results would raise a reasonable
                 probability that the outcome of the defendanes trial would be different."
                 (emphasis and internal quotation marks omitted)).
                              The "reasonable possibilitf standard is satisfied if there is "a
                 real possibility that the [exculpatory] evidence would have affected the




                       1The   governing statute does not require the petitioner to show, or
                 even assert, that he is actually innocent of the crime. Instead, the petition
                 need only explain " [t]he rationale for why a reasonable possibility exists
                 that the petitioner would not have been prosecuted or convicted if
                 exculpatory results had been obtained through a genetic marker analysis
                 of' the identified evidence. NRS 176.0918(3)(b).
SUPREME COURT
     OF
   NEVADA
                                                       9
  I947A .441PC
                 result."2 Roberts v. State, 110 Nev. 1121, 1132, 881 P.2d 1, 8 (1994)
                 (emphasis and internal quotation marks omitted), overruled on other
                 grounds by Foster v. State, 116 Nev. 1088, 13 P.3d 61 (2000); cf James v.
                 State, 137 Nev., Adv. Op. 38, 492 P.3d 1, 5 (2021) (concluding that a
                 reasonable possibility does not exist "[w]hen the results of the analysis
                 would be irrelevant to the States theory of the crime or the defendant's
                 defense). The first theory the State proposed in closing arguments was
                 felony murder based on rape. While the State also presented a willful,
                 deliberate, and premeditated theory as an alternative, the jury returned a
                 general guilty verdict. Thus, the jury could have convicted Anselmo on the
                 felony-murder theory based on the rape of the victim. Therefore, genetic
                 marker evidence that definitively excludes Anselmo as the supplier of the
                 semen recovered from the victim creates a reasonable possibility that the
                 jury would not have convicted Anselmo because it directly contradicts the
                 States felony-murder theory. Moreover, as Anselmo points out, genetic
                 material recovered from under the victim's fingernails would allow a jury to
                 infer that the victim fought back against the perpetrator and, if analyzed
                 and shown to be exculpatory, would create a reasonable possibility that the
                 jury would not have convicted Anselmo, as it supports the defense theory
                 that another individual assaulted the victim.
                            The States contrary arguments are not persuasive. While the
                 State asserts that the jury considered and rejected similarly exculpatory
                 evidence, the evidence it identifies is not the same as the presumed


                      2 1n analyzing whether this standard is met, we look at the actual
                 charge of which the petitioner stands convicted, which is first-degree
                 murder. No party has argued that we should look at whether Anselmo
                 would have been prosecuted or convicted of any crime as opposed to the
                 crime the State chose to prosecute and of which the jury convicted him.
SUPREME COURT
     OF
   Nevnoa
                                                     10
Ith 1947A 'ADD
                       exculpatory evidence the genetic marker analysis would produce. For
                       example, the State points out that the pathologist testified that the semen
                       may not have been AnseImes due to the lack of sperm. But that testimony
                       still allowed the jury to conclude that Anselmo may have provided the DNA,
                       and indeed, the State argued that Anselmo was the source of the semen and
                       that the sperm had simply degenerated. NRS 176.091.83, however, requires
                       the district court to assume that the DNA evidence would exclude Anselmo,
                       and thus, the jury would have received evidence that the semen was not
                       from Anselmo. Moreover, the fact that the State had other circumstantial
                       evidence of Anselmes guilt does not preclude a reasonable-possibility
                       finding because the district court must ask only whether there is a real
                       possibility that the jury would not have convicted Anselmo if it had
                       exculpatory genetic marker testing results.3




                             3The   State argues that the principle of judicial estoppel provides
                       additional support for the district court's dismissal of Anselmes petition
                       because Anselmo allegedly took an inconsistent position in a Pardons Board
                       hearing. judicial estoppel applies if, among other things, the same party
                       takes two different positions in judicial or quasi-judicial administrative
                       proceedings. Marcuse v. Del Webb Cmtys., Inc., 123 Nev. 278, 287, 163 P.3d
                       462, 468-69 (2007). However, the State provides no authority or analysis to
                       support the proposition that a Pardons Board hearing is a quasi-judicial
                       proceeding for purposes of applying judicial estoppel and instead assumes
                       that it is. Because not every administrative hearing is quasi-judicial, see
                       State ex rel. Bd. of Parole Comrn'rs v. Morrow, 127 Nev. 265, 273-74, 255
                       P.3d 224, 229-30 (2011) (adopting the judicial functions test to determine
                       when an administrative hearing is a quasi-judicial hearing), and it is not
                       obvious that a Pardons Board hearing would qualify, we conclude that the
                       State's argument is not cogent, and thus, we need not consider it, Maresca
                       v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) (concluding that this court
                       need not address issues not cogently argued and supported by relevant
                       authority).
SUPREME COURT
      OF
    NEVADA
                                                            11
4 01, 19.0A .41613*,
                  The district court abused its discretion when it concluded that the State's
                  inventory was sufficient
                              Anselmo argues that the States inventory of the evidence was
                  insufficient because it lacked sufficient detail to identify the evidence
                  remaining in the State's custody. We agree to the extent that the inventory
                  described the packaging of some of the items of evidence as opposed to the
                  actual evidence contained within it.4
                              Reviewing the district court's interpretation of NRS
                  176.0918(4) de novo, Washington, 132 Nev. at 660, 376 P.3d at 806, we
                  conclude that an inventory that describes only the packaging in which the
                  evidence is contained, as opposed to the actual evidence, is insufficient. The
                  purpose of making postconviction genetic testing available to a convicted
                  felon is to evaluate evidence that may contain genetic marker information
                  pertinent to the investigation and prosecution that led to the conviction,
                  NRS 176.0918(1), and to that end, NRS 176.0918(4)(c)(2) requires the State
                  to provide a detailed list "of all evidence relevant to the claims in the


                        4The State argues that we lack jurisdiction to review the district court
                  order denying Anselmo's motion regarding the sufficiency of the inventory
                  because (1) the inventory order is not a final judgment and (2) the evidence
                  custodians are not parties to this appeal. Neither argument is persuasive.
                  While the inventory order is not a final judgment, we may review "any
                  decision of the [district] court in an intermediate order or proceeding,
                  forming a part of the record." NRS 177.045. Further, because we have the
                  statutory authority to review an order denying a petition for genetic marker
                  testing, NRS 176.09183(6), we may likewise review this intermediate
                  decision pertaining to the allegedly insufficient evidence inventory.
                  Moreover, NRS 176.0918(4)(c) gives the district court the authority to order
                  each evidence custodian to provide an inventory of all relevant evidence.
                  Thus, should we conclude that the evidence inventories are insufficient, we
                  can instruct the district court to exercise its authority over the evidence
                  custodians to require that the custodians provide sufficiently detailed
                  inventories of the evidence.
SUPREME COURT
      Of
    NEVADA
                                                       12
00 1947A ataYco
                       petition . . . that may be subjected to genetic marker analysis." Here, the
                       inventory, while sufficiently detailed regarding some pieces of evidence,
                       described the containers of other pieces of evidence as opposed to the
                       evidence itself. For example, the inventory described some pieces of
                       evidence as "small paper canister," "film canister," and "one cardboard
                       'FONDA ONE PINT U.S. LIQUID MEASURE canister." The inventory as
                       to those pieces of evidence does not satisfy the statutory directive to produce
                       an inventory of relevant evidence that may be tested because the district
                       court cannot determine what evidence is inside a "small paper canister" or
                       "film canistee for purposes of evaluating its relevancy or whether it should
                       be tested. Accordingly, the district court improperly denied Anselrno's
                       motion for an order to show cause related to the insufficient evidence
                       inventory. See Club Vista Fin. Servs., LLC v. Eighth Judicial Dist. Court,
                       128 Nev. 224, 228, 276 P.3d 246, 249 (2012) (noting that discovery orders
                       are generally reviewed for an abuse of discretion); cf State v. Nye, 136 Nev.
                       421, 423-25, 468 P.3d 369, 371-72 (2020) (holding, in the context of an
                       inventory search, that an inventory was insufficient because it did not detail
                       all the contents of the defendant's bag).
                                   The States contrary arguments are not persuasive. First, the
                       crux of the States argument is that there is no statutory requirement that
                       evidence custodians must open or manipulate sealed containers until the
                       district court orders testing of an item in that container. However, the
                       district court can only order testing if it finds "Mlle evidence to be analyzed
                       exists." NRS 176.09183(1)(a). The district court cannot determine whether
                       relevant evidence exists if the inventory merely describes the evidence




SUPREME COURT
       OF
     NEVADA
                                                             13
(01 194Th   .diggp.,
container, e.g., "film canister," as opposed to the evidence itse1f.5 Similarly,
the State's argument that it need not open a sealed container until the court
orders that item to be tested lacks merit, as such an interpretation would
frustrate the detailed statutory scheme that requires the inventory after
the petition meets the requirements and then allows a hearing for the court
to determine exactly which, if any, pieces of evidence it should order to be
tested. See NRS 176.0918(4)(c); NRS 176.09183(1)(a).
                               CONCLUSION
            When determining whether to grant a petition for genetic
marker analysis under NRS 176.09183(1)(a), the district court must assume
that the analysis will produce exculpatory evidence and then ask whether
there is a reasonable possibility that the petitioner would not have been
tried or convicted due to that exculpatory evidence. Further, an. evidence
custodian's inventory of evidence is insufficient if it merely describes the
packaging in which evidence is contained as opposed to the evidence within.
On the record before us, the district court abused its discretion by denying
Anselmo's petition for genetic marker analysis because he showed a




      5At   oral argument before this court, the State expressed concern that
 opening the sealed items may affect the chain of custody. However, opening
 and testing of evidence in sealed containers does not break the chain of
 custody as long as the evidence custodians follow their established
•procedures for handling evidence. See Burns v. Sheriff, 92 Nev. 533, 534-
 35, 554 P.2d 257, 258 (1976) (concluding that the chain of custody was
 established when the arresting officer testified that he placed the evidence
 in a sealed and initialed envelope in the evidence locker, and the chemist
 testified that she retrieved the sealed envelope from the evidence locker,
 opened the envelope and tested the evidence within it, and then placed the
 evidence back in the evidence vault in a newly resealed and initialed
 envelope).


                                      14
reasonable possibility that, assuming exculpatory results, the jury would
not have convicted him. The district court also abused its discretion when
it concluded the inventory was sufficient as to the items that were identified
only by their packaging because such a description does not satisfy the
statutory requirement for an evidence inventory. Accordingly, we reverse
the district court's order and remand for further proceedings. Upon
remand, the district court must instruct the evidence custodians to submit
a new evidence inventory that details the evidence within the containers it
previously identified but did not open. After the district court receives and
reviews the new evidence inventories, it must order genetic marker analysis
of any relevant evidence it concludes exists.




                                           Ce4*
                                     Cadish

We concur:




      (411.
                                J.
Herndon




                                     15